DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1 and 5are pending and presented for examination.
Claims 1 and 5 are rejected as set forth in greater detail below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Task Force Report (19 Eur. Heart J 1140 (1998)), in view of Pauly (D.F. Pauly, et al, The Benefits of Ribose in Cardiovascular Disease, 60 Med. Hypoth. 149 (2003)), and St. Cyr (WO2005/067548) (of record).
Applicants’ claim 1 is directed to maintaining or improving the cardiac index of a patient in first response care conditions of those experiencing acute myocardial infarction by the i.v. administration of pyrogen-free D-ribose and dextrose in defined amounts from a solution containing defined quantities of each of the d-ribose and dextrose.  The examiner considers administration of D-ribose to a patient undergoing acute myocardial infarction by a “first responder” such as an EMT or ambulance staff outside of the excluded surgical intervention as sufficient to address the limitations of Claim 1.  Claim 5 as presently amended indicates the first responder is to also administer a combination of aspirin, a vasodilator, and inhaled oxygen.  The examiner notes that applicants acknowledge that nitrates constitute vasodilators within the scope of the amended claim.  See Specification, pg. 3, L.5-6 “immediately on reaching the patient, an intravenous line is started, one or two 350 mg aspiring tablets and nitrate or other vasodilators are given” (emphasis added).
The Task Force Report shows that the salvage of myocardial tissue following AMI is a time-dependent phenomenon, with reperfusion as late as 6 hours following the AMI having no effect on infarct size.  (Pg. 1142).  Indeed, the Task force report indicates that in an optimal circumstance, intervention may be provided by an appropriately trained physician who arrives with the ambulance, clearly addressing “first responder” limitations of Claim 1.  (1147).  The Task Force Report particularly indicates that thrombolysis to initiate reperfusion of damaged myocardium should be given at the first opportunity by the first qualified person to see the patient, either at the hospital or before.  (Pg. 1148, 51).  The Task force report additionally describes a variety of alternative pharmaceutical interventions commonly employed as first response to AMI, even in the pre-hospital phase of treatment, as including aspirin or nitrate administration, (Pg. 1150), particularly oral nitrates (Pg. 1151), as well as oxygen supplementation in acute cardiac events, addressing the limitations of Claim 5.  (Pg. 1153-55).
While the Task Force Report indicates that reperfusion to restore myocardial blood flow as soon as possible following AMI is beneficial to limit the extent of damage to the myocardium, no mention is made of administering D-ribose to maintain or improve that patient's cardiac index.
Pauly indicates that ischemia, such as that which takes place following an AMI as discussed by the Task Force Report discussed above, produces a reduction in myocardial ATP levels which remain depleted for days following the insult, resulting in a negative alteration in myocardial mechanical function.  (Pg. 150).  The rate of recovery of depressed energy and ATP levels following ischemic insult is also critical; administration of D-ribose provides metabolic supplementation to increase nucleotide recovery and has been shown to more rapidly replace the ATP pool in subjects suffering ischemic myocardial insult.  Id.  Because Pauly specifies that “myocardial ischemia produces a depression in myocardial tissue levels of high energy compounds, along with a compromise in myocardial function,” and that “ribose…has been extensively investigated…as an agent to enhance the recovery of these depressed energy compounds…have been promising in enhancing the recovery of these energy molecules along with an improvement in myocardial function,”  the use of ribose in such circumstances would be expected to provide the instantly claimed "maintain or improve the acute MI patient's cardiac index” by serving to improve the restoration of myocardial function.  (Pg. 149).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the instant invention to have supplemented rapid reperfusion following AMI by a first responder with D-ribose supplementation to effect an improvement in cardiac function with the concomitant administration of a combination of aspirin, a vasodilator such as a nitrate, and inhaled oxygen.  One having ordinary skill in the art would have been motivated to do so because of the known benefits of the administration of a combination of aspirin, a vasodilator such as a nitrate, and inhaled oxygen as well as beginning reperfusion in patients suffering AMI at the earliest possible instant.  This, coupled with the known decrease in available ATP following ischemic insult which hinders recovery, and the known ability of D-ribose administration to supplement and augment the ATP recovery of such injured subjects, provides ample motivation to utilize D-ribose supplementation by first responders following AMI onset.
Task Force Report and Pauly, discussed in greater detail above, suggest the administration by first responders following acute myocardial infarction of D-ribose to aid in preservation of cardiac function and recovery from AMI.
Neither Task Force Report nor Pauly teach the administration of D-ribose in combination with dextrose delivered via IV should fall within the range of 50-300 mg/kg/hour of pyrogen-free D-ribose from a solution of between 5-30% pyrogen-free ribose and 5-30% dextrose.
St. Cyr discloses i.v. delivery of pyrogen-free D-ribose and dextrose as required by claim 1 of to, in one embodiment, aid in the recovery from anesthesia, where dextrose is administered concomitantly to, among others, reduce the effect of hypoglycemia that may be seen with ribose administration.  (Abs.).  St. Cyr teaches that fermentation products such as D-ribose are often contaminated with pyrogens which contribute to fever when administered intravenously, and that removing such pyrogens provides a safer alternative when using fermentation products like D-ribose, addressing limitations of Claims 4 and 12.  (Pg.5).  St. Cyr teaches that effective dosages of D-ribose and dextrose fall within the ranges of between 30-300 mg/kg/hour for IV delivery, from solutions containing between 5-30% D-ribose and 5-30% dextrose in water, ranges overlapping and therefore addressing the limitations of Claim 1.  (Pg. 3), see In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  In addition to the preferred method of improving recovery following anesthesia, St. Cyr also teaches that the D-ribose and dextrose dosages described are also suitable for use in the enhancement of myocardial function recovery following global cardiac ischemia, implying that the doses discussed could suitably serve as, at the very least, a starting point for the skilled artisan’s consideration of the sue of the St. Cyr compositions , dosages, and routes of administration in alternative manifestations of cardiac ischemia, such as acute myocardial infarction taught by the Task Force Report and Pauly as deserving of ribose intervention to preserve cardiac function following acute MI.  (Pg. 5-7).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the instant invention to have used D-ribose and dextrose in amounts of between 30-300 mg/kg/hour of pyrogen-free D-ribose and dextrose from solutions containing between 5-30% D-ribose and 5-30% dextrose in water for IV delivery, as well as the administration of a combination of aspirin, a vasodilator such as a nitrate, and inhaled oxygen by first responders to a subject having AMI to aid in the recovery from AMI, prior to presentation to a hospital or clinic for surgical care.  One having ordinary skill in the art would have been motivated to do so because the combination of Task Force Report and Pauly suggest the value of a combination of aspirin, a vasodilator such as a nitrate, and inhaled oxygen and D-ribose supplementation as soon as possible following AMI, even by first responders, to aid in restoring cellular energy stores needed to preserve the myocardium and cardiac function in patients suffering AMI.  St. Cyr provides guidance in the preparation of IV dosage forms of D-ribose and dextrose addressing the compositions and routes of administration of the instant claims which are known to aid in the preservation of cardiac function following ischemic damage to the myocardium.

Response to Arguments
Applicant's arguments filed 1 April 2022 have been fully considered but they are not persuasive.
Applicants argue that the examiner’s assertion of “what would be expected” is conclusory and pure speculation” is unpersuasive as contradicted by the art of record.  In particular, applicants attention is directed to the portions of Pauly that directly support such a conclusion, including but not limited to those sections which establish “myocardial ischemia produces a depression in myocardial tissue levels of high energy compounds, along with a compromise in myocardial function,” and that “ribose…has been extensively investigated…as an agent to enhance the recovery of these depressed energy compounds…have been promising in enhancing the recovery of these energy molecules along with an improvement in myocardial function.”  (Pg. 149), See also pg. 151 (“addition of ribose to rat hearts receiving isoproterenol enhanced myocardial function as measured by dP/dtmax,” and “supplementation of ribose can enhance the return of adenosine nucleotides and aid in functional recovery.”).  
Against this backdrop applicants’ position that the examiner has employed improper hindsight falls apart.  To be sure, as applicants are no doubt aware, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper."  In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971)(emphasis added).  Here, absolutely nothing of the Examiner’s prima facie case relies on anything more than what the art available at the time applicants filed the parent applications of the instant application provided the skilled artisan.  The Task force report establishes the desirability of rapid intervention to spare myocardial tissue following an ischemic insult such as AMI.  Pauly establishes that ribose supplementation serves to increase the recovery of myocardial function following ischemic insult, and St. Cyr a ribose dose effective in aiding recovery following ischemic insult.  The path through these references to applicants’ claims is clear to one having ordinary skill in the art.
Applicants position that St. Cyr does not teach the invention claimed remains unpersuasive.  Applicants repeat the position established earlier that owing to the fact that embodiments of St. Cyr are not specific to the treatment of acute myocardial infarction or acute ischemic insult via intravenous administration of ribose does nothing to detract from the remainder of know2ledge conveyed to the skilled artisan by St. Cyr.  Applicants are reminded that art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  To be sure, St. Cyr does indeed describe the use of D-ribose and dextrose to combat aftereffects of anesthesia; equally true is the fact that St. Cyr goes beyond describing the use of D-ribose and dextrose in the context of anesthesia recovery to include describing the value of D-ribose and dextrose administration according to the remainder of the disclosure in the context of treatment of acute myocardial infarction.  A reference is not limited to its working examples, but must be evaluated for what it teaches those of ordinary skill in the art.  In re Boe, 355 F.2d 961, 148 USPQ 507 (C.C.P.A 1966). In re Chapman, 357 F.2d 418, 148 USPQ 711 (C.C.P.A. 1966).  As set forth above, the teachings of St. Cyr are not relied upon in a vacuum, but are combined with the teachings of each of the Task Force Report and Pauly.  The combination of these references demonstrate that at the time of the instant invention, it was known to initiate therapies to reduce the impact of AMI such as administration of combinations of aspirin, vasodilators such as nitrates, and oxygen, while also beginning iv therapy to reduce infarct size.  At the time of the instant application, the art establishes that the rate of recovery of depressed energy and ATP levels following ischemic insult is critical to recovery of myocardial function following AMI, and that administration of D-ribose serves to maintain or improve cardiac indices via metabolic supplementation which increase recovery and more rapidly replace the ATP pool in subjects suffering ischemic myocardial insult.  This nicely fits in with the teachings of St. Cyr establishing the utility of the combinations of D-ribose and dextrose encompassed by the instant claims in treating myocardial ischemia.  As nothing of the record establishes secondary indicia of nonobviousness sufficient to overcome this prima facie case, the instant claims remain an obvious permutation of the art of record.

Conclusion
No Claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613